FOR THE RESPONDENT                FOR THE INDIANA SUPREME COURT

                                             DISCIPLINARY COMMISSION




James  Voyles                             Donald  R.   Lundberg,   Executive
Secretary

One Virginia Ave.                       Seth T. Pruden, Staff Attorney
Indianapolis, IN  46204                 115 East Washington St., Ste. 1060
                                  Indianapolis, IN  46204
___________________________________________________________________________

                                   IN THE

                          SUPREME COURT OF INDIANA

IN THE MATTER OF                 )
                                      ) Case No.  12S00-9810-DI-615
PAUL D. EDMISTON                           )



                             DISCIPLINARY ACTION



                                May 25, 2000

Per Curiam

      The  Indiana  Supreme  Court  Disciplinary  Commission   charged   the
respondent, Paul D. Edmiston,  with  violating  the  Rules  of  Professional
Conduct  for  Attorneys  at  Law  for  committing  a  criminal  act,  public
indecency,   which   reflects   adversely   on   the    lawyer’s    honesty,
trustworthiness,  or  fitness  as  a  lawyer   in   other   respects.    Our
jurisdiction in this case is derived from the respondent’s admission to  the
bar of this state on October 10, 1973.  The Disciplinary Commission and  the
respondent have entered into a Statement of  Circumstances  and  Conditional
Agreement for Discipline, which we accept.   This  opinion  sets  forth  the
facts and circumstances of this case.
      The respondent and the Commission agree that, during  relevant  times,
the respondent was serving  as  the  chief  deputy  prosecutor  for  Clinton
County, Indiana.  On June 23, 1998, the respondent was found guilty  in  the
Marion Superior Court of three counts of public indecency, each a class  “A”
misdemeanor. These convictions stemmed  from  the  respondent’s  conduct  on
three separate occasions in 1996, when  witnesses  observed  the  respondent
with his penis exposed, masturbating  in  an  Indianapolis  office  building
while following female office workers.   The respondent was sentenced  to  a
one year suspended sentence on each of the three counts and  was  placed  on
probation for a period of two years.
      The respondent was serving as the chief deputy prosecuting attorney of
Clinton County when he committed his  criminal  acts.   Further,  we  cannot
overlook that the respondent was previously accused, arrested,  and  charged
with conduct nearly identical in nature to that which he  was  convicted  in
this case.  Although acquitted in the earlier case after a court trial,  the
fact that he had been accused  and  charged  of  that  conduct  clearly  had
little deterrent effect on the respondent when he  engaged  in  the  conduct
for which he was charged in 1998.  We are also mindful of the serial  nature
of the respondent’s criminal acts.   For these reasons,  we  find  that  the
respondent’s commission of the crime of public indecency reflects  adversely
on  his  trustworthiness  and  fitness  as  a   lawyer   in   violation   of
Ind.Professional Conduct Rule  8.4(b).
      We now turn to assessment of the sanction to which  the  parties  have
agreed, that being a suspension from the practice  of  law  for  two  years.
That the respondent was serving as the  chief  deputy  prosecuting  attorney
aggravates his misconduct.  We also  note  that  the  respondent’s  criminal
actions cannot be attributed to ignorance of the  law  or  an  instantaneous
lapse  of  judgment.   Instead,  three  times  the  respondent  purposefully
engaged  in  criminal  conduct  for  his  own  selfish  gratification.    We
therefore ascribe a high degree of culpability to his actions.
      Similar acts by lawyers have resulted in harsh sanction. For  example,
this Court suspended for one year a lawyer who masturbated in  the  presence
of female clients and his babysitter.   Matter of  Weir,  668  N.E.  2d  679
(Ind. 1996).   A lawyer who engaged  in  non-consensual  touching  of  young
males, including his clients, was suspended for not less than  three  years.
 Matter of Wells, 572 N.E. 2d 1290 (Ind.  1991).    We  accept  the  present
conditional agreement’s provision calling for a two year suspension.
      It is, therefore, ordered that  the  respondent  be  suspended  for  a
period of not fewer than two (2) years, beginning July 3,  2000.    At  such
time as the respondent completes  this  term  of  suspension,  he  may  seek
reinstatement  to  the  bar  of  this  State,  provided  he  satisfies   the
requirements set forth in Ind.Admission and Discipline Rule 23(4).
      The clerk of this Court is directed to provide notice of this order in
accordance with Admis.Disc.R. 23(3)(d) and  to  provide  the  clerk  of  the
United States Court of Appeals for the Seventh Circuit, the  clerk  of  each
of the United States District Courts in this state, and the  clerks  of  the
United States Bankruptcy Courts in this state with the  last  known  address
of respondent as reflected in the records of the clerk.
      Costs of this proceeding are assessed against the respondent.